Title: To James Madison from George Lee Turberville, 27 [29] October 1788
From: Turberville, George Lee
To: Madison, James


My dear sir—
Octr. 27 [29]th. 1788
Mr. Henry has this Day brought in his firebrand which I fear we can scarcely withstand. Tomorrow—tis a fearfull day.
Corbin has today almost given up the cause of federalism. Richd Bland Lee—Mr. Z. Johnson & myself—opposed to the formidable band of Antifederals who were most conspicuous in the Convention.
“Whereas (say the Resolutions) the Convention of Delegates of the People of Virginia did ratify a constitution for the people of the United states also declare that sundry Amendments agreed to by the said Convention involves all the great unalienable & essential rights of Freemen—many of which if not cancelled are render’d insecure—under the said Constitution untill the same shall be alter’d and amended—(Verbatim).
“Resolved as the opinion of this Committee that for quieting the minds of the good Citizens of the Commonwealth & for securing their dearest rights & priviledges & preventing those disorders which must arise under a government not founded in the confidence of the People—Application be made to the Congress of the United states—so soon as they shall Assemble under the new Constitution to call a Convention for proposing Amendments to the same according to the mode therein described.[”]
Such are the resolutions I have dreaded—& to which I shall take care to prepare myself for Opposition tomorrow.
You have a Journal of what occurs. Wou’d to heaven you were here—to you I write for information & to heaven & the guardian Genius of human Liberty I offer up my prayers for aid on this arduous Occasion. Adieu
George Lee Turberville
